Title: From John Adams to Benjamin Chadbourn, 11 June 1798
From: Adams, John
To: Chadbourn, Benjamin,Hovey, Ivory


To the Inhabitants of the Town of Berwick in the District of Maine.
GentlemenPhiladelphia June 11 1798

I thank you for this Address.—The Fate of our Republick is at hand.—If there is a Party in this Country, under french Influence, sufficiently numerous to stop the Wheels, or parrallize the Exertions of Government, our Republick is lost forever
Let the People of America determine.
John Adams